         Case 1:21-cr-00092-TNM Document 38 Filed 06/30/21 Page 1 of 3




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                       v.                         ) Case No. 1:21-cr-92
                                                  )
 COUY GRIFFIN,                                    ) Judge Trevor N. McFadden
                                                  )
        Defendant.                                )
                                                  )

  DEFENDANT GRIFFIN’S NOTICE OF INFORMATION INCORRECTLY STATED
                  DURING HEARING ON JUNE 30, 2021

       Defendant Griffin, through his counsel, files this notice to correct counsel’s misstatement

during the oral hearing on June 30, 2021 concerning Griffin’s motion to dismiss the Amended

Information.

       In the hearing, the Court drew a distinction between the hundreds of protestors arrested

during the confirmation hearings of Justice Kavanaugh and the January 6 protestors. The Court

suggested that the government might not have charged the former category of protestors who

intruded into Congress under 18 U.S.C. § 1752 because, unlike on January 6, Secret Service

protectees were not present during the Justice’s confirmation hearings. Counsel responded that

the Court was probably right.

       Counsel was incorrect. Vice President Mike Pence was present during the disorder and

disruption of Congress caused by protestors invading the Capitol Building in the middle of the

Justice’s confirmation hearings. Kavanaugh is sworn in after close confirmation vote in Senate,

N.Y. Times, Oct. 6, 2019, available at: https://www.nytimes.com/2018/10/06/us/politics/brett-

kavanaugh-supreme-court.html. As a report described it at the time, “Saturday’s vote reflected

that fury, with the Capitol Police dragging screaming demonstrators out of the [Senate] gallery as

                                                                                                  1
          Case 1:21-cr-00092-TNM Document 38 Filed 06/30/21 Page 2 of 3




Vice President Mike Pence, presiding in his role as president of the Senate, calmly tried to

restore order. ‘This is a stain on American history!’ one woman cried, as the vote wrapped up.

‘Do you understand that?’” Counsel is grateful for the Court’s consideration of this obvious

charging discrepancy between the two events, which can only be accounted for because of

politics and not the law.

Dated: June 30, 2021                         Respectfully submitted,

                                             DAVID B. SMITH, PLLC


                                             /s/ David B. Smith
                                             David B. Smith (D.C. Bar No. 403068)
                                             108 N. Alfred St.
                                             Alexandria, VA 22314
                                             Phone:(703)548-8911
                                             Fax:(703)548-8935
                                             dbs@davidbsmithpllc.com

                                             Nicholas D. Smith (D.C. Bar No. 1029802)
                                             7 East 20th Street
                                             New York, NY 10003
                                             Phone: (917) 722-1096
                                             nds@davidbsmithpllc.com

                                             Attorneys for Couy Griffin




                                                                                                 2
         Case 1:21-cr-00092-TNM Document 38 Filed 06/30/21 Page 3 of 3




                                     Certificate of Service
       I hereby certify that on the 30th day of June, 2021, I filed the foregoing notice with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (NEF) to

the following CM/ECF user(s):

              JANANI IYENGAR
              Assistant United States Attorney
              555 4th Street, N.W., Room 4408
              Washington, D.C. 20530
              (202) 252-7846

       And I hereby certify that I have mailed the document by United States mail, first class

postage prepaid, to the following non-CM/ECF participant(s), addressed as follows: [none].


                                                    /s/ David B. Smith
                                                    David B. Smith, VA Bar No. 25930
                                                    David B. Smith, PLLC
                                                    108 North Alfred Street, 1st FL
                                                    Alexandria, Virginia 22314
                                                    (703) 548-8911 / Fax (703) 548-8935
                                                    dbs@davidbsmithpllc.com
                                                    Appointed by the Court




                                                                                               3
